                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

LARRY PAYNE,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )          No. 20-1042-JDT-cgc
                                                 )
T. HARRIS, ET AL.,                               )
                                                 )
       Defendants.                               )


              ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER
         IN FORMA PAUPERIS AFFIDAVIT OR PAY THE $400 CIVIL FILING FEE


       The Plaintiff, Larry Payne, filed a pro se civil complaint. (ECF No. 1.) At the time, Payne

was incarcerated at the Whiteville Correctional Facility in Whiteville, Tennessee. The Court

issued an order on February 18, 2020, granting Payne’s motion for leave to proceed in forma

pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform Act (PLRA),

28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) However, on March 2, 2020, the Clerk received a notice

from Payne in which he advised he had been released from prison and provided his new address.

(ECF No. 7.)

       Under the PLRA, a prisoner bringing a civil action must pay the full filing fee of $350

requires by 28 U.S.C. § 1914(a). The statute merely provides the prisoner the opportunity to pay

the filing fee in monthly installments. 28 U.S.C. § 1915(b). However, in this case, no part of the

filing fee was paid prior to Payne’s release. Under these circumstances, the Sixth Circuit has held

“the obligation to pay the remainder of the fees is to be determined solely on the question of

whether the released individual qualifies for pauper status.” McGore v. Wrigglesworth, 114 F.3d
601, 613 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013).

       Payne must either renew his pauper status or pay the civil filing fee. Therefore, he is

ORDERED to submit, on or before March 31, 2020, either a non-prisoner in forma pauperis

affidavit or the entire $400 filing fee.1 The Clerk shall mail Payne a copy of the non-prisoner in

forma pauperis affidavit form along with this order.

       If Payne fails to comply with this order in a timely manner, the Court will dismiss this

action without further notice, pursuant to Federal Rule of Civil Procedure 41(b), for failure to

prosecute.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). Under § 1914(b) and the Schedule of
Fees set out following the statute, an administrative fee of $50 for filing any civil case also is
required. Because that additional $50 fee does not apply if leave to proceed in forma pauperis is
granted, only the $350 fee was assessed in the February 18th order. If Payne does not renew his
pauper status he will be responsible for the entire $400 fee.

                                                2
